Title: To Benjamin Franklin from ——— Destouches, 14 July 1781
From: Destouches, ——
To: Franklin, Benjamin


Son Excellence
de Dunkerque le 14 Juillet 1781
J’ai l’honneur de vous adresser la lettre cy jointe du Cap Bennet Negus, dont la conduite dans la croisiere qu’il vient de faire avec le Corsaire qui portoit l’illustre nom de Votre excellence a merité vos eloges, et votre bienveillance pour lui. Je suis persuadé que vous voudrez bien lui en faire sentir les effets. Il honore la nouvelle republique qui doit regarder votre Excellence comme Son fondateur.
Je suis bien flatté d’avoir contribué à quelque chose qui vous ait été agreable, et le Serai toujours infiniment lorsque je pourrai vous prouver en quelque maniere l’admiration et le respect avec lesquels je Suis de Votre Excellence Le tres humble et tres obeissant serviteur
Destouches
